[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON OBJECTIONS TO PLAINTIFF'S REQUEST FOR PRODUCTION
The basis of the following ruling is that with respect to the defendants' counterclaims, the documents requested by the plaintiff are either relevant, or reasonably calculated to lead to the discovery of admissible evidence. The counterclaims put the defendants' financial condition in issue.
The objections to the Plaintiff's Request for Production (except 4, 5, 9, 10, 16, 17, 23, 24, 33, 34, 37, 36, 39, 40 which are not being pursued) are overruled.
The objections to 35 and 38 sustained.
With respect to requests 41 and 42, the objections are overruled, but defendants' production is limited to copies of the complaints only.
BY THE COURT: AURIGEMMA, J.